   Case 16-06278       Doc 42     Filed 09/06/19 Entered 09/06/19 12:03:15          Desc Main
                                    Document     Page 1 of 4
                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
IN RE:

         Christine N. Dupilka                               Case No. 16-06278
         aka Christine Schubach                             Judge Hon. Pamela S. Hollis
                                                            Chapter 13
                  Debtor.
_________________________________/

    NOTICE OF MOTION OF SECURED CREDITOR FOR RELIEF FROM THE
AUTOMATIC STAY AND TO WAIVE THE PROVISIONS OF FED.R.BANKR.P.4001(A)(3)
            OR IN THE ALTERNATIVE TO DISMISS THE CASE

       Counsel for Quicken Loans Inc. has filed a Motion with the Court for relief from the
automatic stay and to waive the provisions of Fed.R.Bankr.P.4001(a)(3) or in the alternative to
dismiss the case.

        PLEASE TAKE NOTICE that the court will hold a hearing on the request for relief from
the automatic stay and to waive the provisions of Fed.R.Bankr.P.4001(a)(3).

        This hearing will take place on September 13, 2019, at 10:45 a.m. before the Honorable Pamela S. Hollis a
the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, Illinois 60432.


Dated: September 6, 2019                              /s/ Marc G. Wagman

                                    AFFIDAVIT OF SERVICE

       I, Rachelle Magolan, declare under the penalty of perjury that on the _6th _ day of September
2019, I served a copy of the Notice of Motion and Motion for Relief from Stay, Required Statement
to Accompany Motion for Relief, Proposed Order for Relief, Proposed Order Dismissing, and
Affidavit of Service upon:

  Christine N. Dupilka            David M Siegel                        Glenn B Stearns
  2110 Summerlin Drive            David M. Siegel & Associates          801 Warrenville Road Suite
  Aurora, IL 60503                790 Chaddick Drive                    650
                                  Wheeling, IL 60090                    Lisle, IL 60532

  Office of the US Trustee        Summerlin Homeowner
  219 S. Dearborn St              Association
  Room 873                        PO Box 8003555
  Chicago, IL 60604               Dallas, TX 75380

By placing same in a well sealed envelope, by first class mail, with the proper prepaid postage
thereon and depositing same in a United States Mail receptacle in the City of Rochester, State of
Michigan to the Debtor and interested parties, and via CM-ECF electronic filing to Debtor’s
Attorney, the Trustee and the Office of the US Trustee.
                                             /s/ Rachelle Magolan
                                             Rachelle Magolan
   Case 16-06278         Doc 42      Filed 09/06/19 Entered 09/06/19 12:03:15         Desc Main
                                       Document     Page 2 of 4


                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
IN RE:

         Christine N. Dupilka                                Case No. 16-06278
         aka Christine Schubach                              Judge Hon. Pamela S. Hollis
                                                             Chapter 13
                  Debtor.
_________________________________/

  MOTION OF QUICKEN LOANS INC. FOR RELIEF FROM THE AUTOMATIC STAY
  AND WAIVING THE PROVISIONS OF FED.R.BANKR.P.4001(A)(3) AS TO THE REAL
   PROPERTY LOCATED AT 2110 SUMMERLIN DR., AURORA, IL 60503 OR IN THE
                   ALTERNATIVE TO DISMISS THE CASE

         Quicken Loans Inc. moves this Court, under § 362, and other sections of the Bankruptcy

Reform Act of 1978, as amended (the “Bankruptcy Code”) and under Rules 4001, 6007 and other

rules of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for an Order

modifying the automatic stay, imposed by 11 U.S.C § 362 of the Bankruptcy Code, and for a waiver

of the provisions of Fed. R. Bankr.P.4001(a)(3) or in the alternative to dismiss the case. In support of

this Motion, the Movant states:

         1.            The Debtor filed for chapter 13 bankruptcy relief on February 25, 2016.

         2.            The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334.

This is a core proceeding under 28 U.S.C. § 157(b)(2). Venue of this case and this Motion are

proper under 28 U.S.C. §§ 1408 and 1409.

         3.            On July 29, 2010 the Debtor listed above, obtained a loan from Quicken Loans

Inc. in the amount for $161,600.00. Such loan was evidenced by a promissory note dated July 29,

2010 (the “Note”). Debtor executed a Mortgage dated July 29, 2010 (the “Mortgage”), conveying to

Mortgage Electronic Registration Systems Inc. as nominee for Quicken Loans Inc. a lien on real

property (the “Collateral”) owned by the Debtor, located at 2110 Summerlin Dr., Aurora, IL 60503.

The lien is the first lien on the collateral.
   Case 16-06278         Doc 42    Filed 09/06/19 Entered 09/06/19 12:03:15            Desc Main
                                     Document     Page 3 of 4




        4.            The Note and Security Agreement were transferred as follows: (a) on March 2,

2016 to Quicken Loans Inc.; the transfer is evidenced by an Assignment of Mortgage.

        5.            The estimated market value of the Collateral may be $240,000.00.              This

valuation was obtained from Schedule “D” provided by the debtor. The current outstanding principal

balance due on the Note is $139,201.96, plus interest accruing at the rate of 4.00000% per annum

[$15.26 per day]. This amount may not include accrued interest, fees, late charges, escrow shortages

or corporate advances.

        6.          Upon reasonable investigation, Summerlin Homeowner’s Association is known

to have an interest in the Collateral.

        7.           Movant seeks an order for relief from the automatic stay in order to protect its

lien pursuant to the terms of the security agreement, to the extent allowed by law. Movant may in

lieu of foreclosure offer and provide Debtor with information re: a potential Forbearance Agreement,

Loan Modification, Refinance Agreement, or other Loan Workout/Loss Mitigation options, and may

seek to enter into such agreement with Debtor. Movant understands that it may not enforce or

threaten to enforce any personal liability against Debtor if Debtor’s personal liability is discharged in

this bankruptcy case or while the case remains pending.

        8.          The Debtor filed their Modified Chapter 13 Plan with the Court on June 22,

2016. Pursuant to the Chapter 13 Plan, the Debtor is to make their ongoing post petition mortgage

payments directly to Movant. Debtor’s Chapter 13 Plan was confirmed by the Court on June 24,

2016.

        9.         Movant is entitled to relief from the automatic stay under §§ 362(d)(1). The

Debtor is in material default of the mortgage obligations by a failure to make the required ongoing

monthly mortgage payments.
   Case 16-06278        Doc 42    Filed 09/06/19 Entered 09/06/19 12:03:15           Desc Main
                                    Document     Page 4 of 4




       10.          Debtor is presently due for the November 1, 2018, monthly mortgage payment

and each month thereafter. There is a present default of $15,612.52 in post petition arrears to the

Movant, which does not include attorney fees of $850.00 and costs of $181.00. The total default

including attorney’s fees and costs totals $16,643.52.

       11.          Based upon the foregoing, cause exists for modifying the automatic stay with a

waiver of the provisions of Fed.R.Bankr.P.4001(a)(3) is appropriate; an order for relief should have

immediate effect.

       12.          Movant, in the alternative, hereby requests the dismissal of the case for material

default of the terms of the confirmed plan.

       WHEREFORE, Movant prays for an Order from the Court for Relief from the Automatic

Stay of 11 U.S.C § 362 of the Bankruptcy Code as to the Movant with respect to the subject property

located at 2110 Summerlin Dr., Aurora, IL 60503 or in the alternative dismissal of the case. Movant

further requests that the provisions of Fed.R.Bankr.P. 4001(a)(3) be waived and that the Order for

Relief from the Automatic Stay have immediate effect, and further, remain in effect notwithstanding

the conversion of this bankruptcy case to a case under any other Chapter of Title 11 of the United

States Bankruptcy Code.

                                              Respectfully submitted,
Date: September 6, 2019
                                              /s/ Marc G. Wagman
                                              Potestivo & Associates, P.C.
                                              Marc G. Wagman
                                              223 W. Jackson Blvd., Suite 610
                                              Chicago, Illinois 60606
                                              mwagman@potestivolaw.com
                                              Telephone: (312) 263-0003
                                              Main Fax: (312) 263-0002
                                              IL ARDC: 6282192
                                              Attorneys for Quicken Loans Inc.
